UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6272


SUPREME RAHEEM ACKBAR, a/k/a Ronald Gary,

                   Plaintiff - Appellant,

             v.

WILLIAM R. BYERS, JR., Commissioner of the South Carolina Department of
Corrections; WARDEN JOSEPH MCFADDEN; LIEUTENANT EUGENE
SKIPPER; LIEUTENANT COOPER; SERGEANT WILSON,

                   Defendants - Appellees,

             and

LIEBER CORRECTIONAL INSTITUTION; SCDC; STATE OF SOUTH
CAROLINA,

                   Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Florence. Richard Mark Gergel, District Judge. (4:17-cv-01019-RMG)


Submitted: June 20, 2018                                    Decided: June 27, 2018


Before KING and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Supreme Raheem Ackbar, Appellant Pro Se. Kevin Michael DeAntonio, Christopher
Thomas Dorsel, SENN LEGAL, LLC, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Supreme Raheem Ackbar appeals the district court’s order accepting the

recommendation of the magistrate judge and granting defendants’ motion to dismiss his

42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Ackbar v.

Byers, No. 4:17-cv-01019-RMG (D.S.C. Mar. 6, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            3